     4:06-cr-01322-TLW     Date Filed 06/02/20    Entry Number 535    Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                    Crim. No. 4:06-cr-01322-TLW-1

       v.
                                                             Order
 Steven Sakaski Robinson



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute 50 Grams or More of Cocaine Base, 500 Grams or More of Cocaine, and a

Quantity of Heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii),

841(b)(1)(B)(ii), 841(b)(1)C), and 846. After taking into account the § 851 Information

that the Government previously filed, his statutory sentencing range was Life,

followed by at least 10 years of supervised release. PSR ¶¶ 96, 101. His Guidelines

range at sentencing—after taking into account his classification as a career offender

and his statutory penalties—was Life, followed by 10 years of supervised release.

PSR ¶¶ 97, 104. After granting the Government’s motion for a downward departure,

the Court sentenced him to 240 months incarceration, followed by a 10-year term of

supervised release. ECF No. 171.

      The Court later reduced Petitioner’s sentence to 192 months and then 150

                                          1
     4:06-cr-01322-TLW      Date Filed 06/02/20   Entry Number 535      Page 2 of 4




months pursuant to two Rule 35(b) motions by the Government. ECF Nos. 250, 343.

Then, on Petitioner’s motion pursuant to Amendment 780 to the Sentencing

Guidelines, the Court further reduced his sentence to the greater of 78 months or

time served. ECF No. 354.

      Petitioner was released from custody to begin serving his 10-year term of

supervised release in December 2014. Less than two years later, the Court revoked

his supervision for drug use and sentenced him to 60 days incarceration, followed by

a 12-month term of supervised release. ECF No. 400.

      Petitioner was re-released from custody to begin serving his new 12-month

term of supervised release in December 2016. But less than a year later, the Court

again revoked his supervision, this time for committing new criminal conduct,

including drug distribution, drug possession, and possession of stolen goods. The

Court sentenced him to 52 months incarceration with no supervision to follow. ECF

No. 448.

      Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. § 841(b)(1)(A)(iii). Section

2(a) of the Fair Sentencing Act modified the statutory penalties set forth in



                                           2
     4:06-cr-01322-TLW      Date Filed 06/02/20    Entry Number 535      Page 3 of 4




§ 841(b)(1)(A)(iii) by increasing the threshold amount of crack from 50 grams to 280

grams. Because Defendant is serving a sentence for a pre-August 3, 2010 violation

of § 841(b)(1)(A)(iii), he is eligible for a sentence reduction under § 404(b) of the First

Step Act. See United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019); see also

United States v. Venable, 943 F.3d 187, 193–94 (4th Cir. 2019) (concluding that an

otherwise-eligible defendant serving a revocation sentence is eligible for a First Step

Act reduction).

      In Defendant’s motion, he requests a full resentencing hearing. See ECF No.

527 at 8. Judge Currie has recently considered this question and concluded that a

First Step Act defendant is not entitled to a full resentencing. United States v.

Shelton, No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The

Court notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis

of the applicable law in this case. Thus, the Court concludes that although Defendant

is eligible for a sentence reduction, he is not entitled to a full resentencing. See also

Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Wirsing did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See



                                            3
     4:06-cr-01322-TLW      Date Filed 06/02/20   Entry Number 535    Page 4 of 4




Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the PSR and Sentence Reduction Report, and has considered the current

statutory range, the Guidelines range, the § 3553(a) factors, evidence of post-

sentencing mitigation, and the amount of time he served on his original sentence. In

light of these considerations, the Court concludes that a sentence reduction is not

appropriate in this case. There are several reasons why the Court has reached this

conclusion, including (1) he has multiple prior drug distribution convictions, which

have not deterred his drug dealing activities; (2) he possessed a firearm in connection

with his drug dealing activities; (3) he received a role adjustment; and (4) his

supervised release was revoked twice, with his most recent revocation being

primarily due to more drug dealing activity. For these reasons, the Court declines to

reduce his sentence, and his motion, ECF No. 527, is therefore DENIED.

      IT IS SO ORDERED.1

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

June 2, 2020
Columbia, South Carolina




1In light of this ruling, the remaining outstanding motions in this case, ECF Nos.
500, 502, 517, are terminated as MOOT.


                                           4
